UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7548


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

DENNIS MERRIMON WATERS,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:01-cr-00048-LHT-10)


Submitted:    January 14, 2010              Decided:   January 21, 2010


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dennis Merrimon Waters, Appellant Pro Se.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dennis     Merrimon   Waters    appeals      the    district     court’s

orders denying a sentence reduction under 18 U.S.C. § 3582(c)(2)

(2006) and denying reconsideration.           We have reviewed the record

and find no reversible error.              Accordingly, we affirm for the

reasons stated by the district court.                 See United States v.

Waters, No. 1:01-cr-00048-LHT-10 (W.D.N.C. July 29, 2009; Aug.

27, 2009).     We dispense with oral argument because the facts and

legal    contentions     are   adequately    presented         in   the    materials

before   the   court    and    argument    would   not    aid       the   decisional

process.

                                                                            AFFIRMED




                                      2